

115 HR 5999 IH: Streamlining Communications for Investors Act
U.S. House of Representatives
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5999IN THE HOUSE OF REPRESENTATIVESJune 5, 2018Mr. Budd introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo direct the Securities and Exchange Commission to revise section 230.163 of title 17, United
			 States Code, to apply the exemption offered in such section to
			 communications made by underwriters and dealers acting by or on behalf of
			 a well-known seasoned issuer.
	
 1.Short titleThis Act may be cited as the Streamlining Communications for Investors Act. 2.Exemption of communications made by underwriters and dealers acting by or on behalf of well-known seasoned issuer (a)In generalNot later than 120 days after the date of the enactment of this section, the Securities and Exchange Commission shall revise section 230.163(c) of title 17, United States Code, to apply the exemption offered in section 230.163 of title 17, United States Code, to written and oral communications made by an underwriter or dealer acting by or on behalf of a well-known seasoned issuer if, before such a communication is made—
 (1)the underwriter or dealer making such communication receives written authorization from the well-known seasoned issuer to act as its agent or representative; and
 (2)the well-known seasoned issuer authorized or approved such communication. (b)Inclusion in prospectusA well-known seasoned issuer shall identify in the prospectus filed for an offering each underwriter or dealer that has made oral or written communications related the offering in reliance on the exemption under section 230.163 of title 17, United States Code.
			